Citation Nr: 1450408	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim seeking service connection for a respiratory disorder, to include sinusitis, pharyngitis and larynx condition.  

2.  Entitlement to service connection for bilateral knee disability.   

3.  Entitlement to service connection for bilateral hand arthritis.  

4.  Entitlement to service connection for bilateral shin splints.  

5.  Entitlement to service connection for bilateral hallux valgus with hammertoes.  

6.  Entitlement to service connection for a right plantar spur.  

7.  Entitlement to service connection for acquired psychiatric disorder to include depression, to include as secondary to service-connected disabilities.       

8.  Entitlement to service connection for an eye disorder.  
9.  Entitlement to service connection for a dental disorder for both treatment and compensation purposes.  

10.  Entitlement to service connection for allergic rhinitis.    

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981, and from January to March 1991.  He also had other periods of service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In a May 2007 rating decision, the RO denied petitions to reopen claims for service connection eye and dental disabilities.  In February 2010, the Board remanded these claims for further development.  In February 2012, the Board determined that these claims could be reconsidered on the merits but again remanded them for further development.  Once again, in a February 2014 decision, the claims were remanded for further development.  Additionally, the February 2014 decision also denied a claim for service connection for a respiratory disorder, claimed as sinusitis and pharyngitis.     

In an April 2014 rating decision, the RO denied service connection for the remaining issues listed on the title page and the Veteran subsequently perfected an appeal to the Board.  The Board also notes that in ruling on the merits of service connection for respiratory disability more broadly, the February 2014 decision specifically considered whether this benefit was warranted for sinusitis, pharyngitis and disability of the larynx.  Because of this, and for purposes of efficient administration, the issues on appeal have been recharacterized as listed on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an eye disability, dental disorder and allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran experienced minor right knee pathology during service, his current right knee arthritis is not shown to be related to this injury or to be caused or aggravated by any service-connected disability, including pes planus.  

2.  A left knee disability was not shown in service or for many years thereafter and current left knee arthritis is not shown to be related to service or to be caused or aggravated by any service connected disability, including pes planus.

3.  The Veteran's bilateral arthritis of the hands was not shown in service or for many years thereafter and is not shown to be related to service.   

4.  The Veteran is not shown to have a current disability manifested by shin splints.   

5.  Bilateral hallux valgus with hammertoes was not shown in service or for many years thereafter and is not shown to be related to service or to any service connected disability, including pes planus.

6.  The Veteran was diagnosed with a right plantar spur in September 2011 and this spur is reasonably shown to be related to his service connected pes planus with plantar fasciitis.  

7.  The Veteran's current depression is shown to be at least partially caused by his service-connected disabilities.  

8.  In an unappealed January 2014 decision, the Board denied service connection for a respiratory disorder, claimed as sinusitis and pharyngitis.  

9.  Evidence received since the January 2014 decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for bilateral hand disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for bilateral shin splints are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for entitlement to service connection for bilateral hallux valgus with hammertoes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  The criteria for entitlement to service connection for right plantar spur are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).
  
6.   The criteria for entitlement to service connection for psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

7.  The January 2014 Board decision, which denied service connection for respiratory disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

8.  New and material evidence has not been received since the January 2014 Board decision and the claim for service connection for respiratory disorder may not be reopened.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in December 2012, January 2013 and March 2014 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Additionally, the January 2013 letter provided specific notice of the reason he had previously been denied service connection for sinusitis and that newly submitted evidence needed to relate to this reason for denial.  The letter also provided notice of the applicable definition of new and material evidence and the evidence necessary to substantiate the underlying claim of service connection.  The Board finds that this notice substantially complied with the notice requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  After issuance of the letters and the opportunity for the Veteran to respond, the  May 2014 statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice provided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  No further notice is required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, post-service medical records, Social Security Administration (SSA) records and the assertions of the Veteran and his representative.  

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim for service connection for shin splints.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

An examination is not necessary in relation to the claim for service connection for shin splints as there is no medical evidence of record that even suggests that any current shin symptomatology is releated to service or to any service-connected disability.  Id.  Also, the Veteran has not asserted continuity of shin symptomatology since service.

The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required. 

II.  Analysis

A.  Claim to reopen for service connection for respiratory disability

The January 2014 Board decision represents the most recent denial of the Veteran's claim for respiratory disability.  As the Veteran did not appeal this decision, it is final, based on the evidence then of record.  38 U.S.C.A. §§ 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In the January 2014 decision, the Board essentially determined that a respiratory disorder did not become manifest until after the Veteran's active duty and the Veteran's current respiratory disorder was not related to service or to his service-connected GERD or sleep apnea.   

Evidence received since the January 2014 decision consist only of the Veteran expressing general disagreement with the RO's decision not to reopen the claim in an April 2014 notice of disagreement and a June 2014 Form 9.  These assertions do not tend to indicate that any current chronic respiratory disability became manifest in service or is related to service or to any service-connected disability. Consequently, the newly received evidence does not related to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence is not new and material and the claim may not be reopened.  

B.  Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain listed, chronic disabilities, including arthritis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Bilateral knee disabilities

The service treatment records shows that on January 1981, the Veteran complained of left knee pain that had started the previous night.  Physical examination showed limited motion and some tenderness to the touch and discoloration in the shin area.  The diagnostic assessment was prolonged muscle strain and the Veteran was given a limited temporary profile of no standing for over 10 minutes, no PT for five days and no heavy lifting over 10 pounds.  Subsequent periodic examinations and medical history reports do not show any findings or complaints of knee pathology.  At his March 1991 separation examination and at a March 1995 periodic examination, the lower extremities were found to be normal.  At a September 2009 medical visit, the Veteran reported occasional knee pain but no knee diagnosis was rendered at that time.  

At a June 2013 VA knee examination, it was noted that the Veteran had been diagnosed with arthritis of both knees in the past year or two.  He reported constant pain.  The examiner also diagnosed the Veteran with arthritis of the bilateral knees.   The examiner found that the Veteran's bilateral knee condition was not the result of his service connected foot disability and was not aggravated by this foot disability.  The examiner commented that the Veteran's pes planus was mild and thus was not to a level of severity that it would result in a knee disorder.  Also, in an April 2014 VA supplemental medical opinion, a VA physician found that it was less likely than not that the Veteran's left knee condition was related to his in-service left knee problem.  The examiner commented that review of record revealed only a minor knee injury while in service, which would not be expected to result in arthritis.  Also, there were several periodic examinations after the initial injury that documented no problems with his knees.  Consequently, the examiner concluded that the current knee condition would have to be related to some other cause.  

Thus, a chronic knee disability was not shown in service or for many years thereafter and the VA examiners' medical opinions specifically weigh against a finding that the current bilateral knee disability was caused or aggravated by the service connected foot disability or that the left knee disability is directly related to service.  Also, there is no evidence that even suggests a direct relationship between right knee disability and service.  The Veteran has asserted that such relationships exist but as he is a layperson, without any demonstrated expertise concerning the medical etiology in question, and because he has not specifically alleged continuity of knee symptomatology since service, the Board does not attach any probative value to his assertion.  Accordingly, service connection for bilateral knee disability has not been established on a presumptive, direct or secondary basis.  The preponderance of the evidence is against this claim and it must be denied.  

Bilateral Hand Arthritis

The Veteran has alleged that a hand injury in service has resulted in current hand disability.  The service treatment records do show that a small wood chip became embedded in his right hand in June 1993.  The hand subsequently became swollen and infected and he was prescribed antibiotics.  The records do not contain any subsequent indication of hand problems and at the November 1995 periodic examination, the upper extremities were found to be normal.  Post-service the Veteran was provided with a VA hand examination in May 2014.  At the examination, the Veteran reported that his current problem with both hands had started in 2011.  He was a corrections officer and began having difficulty opening and closing handcuffs.  The problem with the fine motor motion of the hands gradually got worse.  He currently was not having pain but complained of occasional numbness and difficulty with fine motor function.  An X-ray of the hands revealed minimal osteoarthritis of the first fingers bilaterally but no other pathology.  The examiner commented that the minimal osteoarthritis of the hands was less likely than not related to service, including the splinter injury therein.  Instead, the examiner found that the minimal osteoarthritis of the first fingers was a natural part of the aging process and not related to the in-service infection.  There is no medical opinion to the contrary.  Thus, this opinion clearly outweighs the assertion of the Veteran, who is not shown to have any specific expertise concerning such medical etiology.  Accordingly, because the arthritis was not shown during service or for many years thereafter, and because of the specific negative medical nexus opinion, service connection for bilateral hand arthritis has not been established on a presumptive or direct basis.  The preponderance of the evidence is against this claim and it must be denied. 
Bilateral Shin Splints

The medical evidence does not establish that the Veteran has a current, chronic disability manifested by shin splints.  During service, he was noted to have some discoloration of the left shin in conjunction with his knee pain in January 1981.  Also, during a February 2012 private podiatry visit, it was noted that the Veteran had some prior history of shin splints but no disability manifested by shin splints was diagnosed at that time.  Also, a July 2012 VA examination noted that the Veteran reported having shin splints in the 1980s but the examination report does not indicate that the Veteran was currently having shin symptomatology and a diagnosis of disability manifested by shin splints was not rendered.  Further, while the Veteran is certainly competent to report pain in the shin, given there is no medical evidence actually presenting a diagnosis of disability manifested by shin splints, the Board finds that the weight of the evidence is against a finding that the Veteran actually has such a disability.  The Board also notes that to the extent that the Veteran is actually alleging current shin pain of a chronic nature, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, as mentioned above, a VA examination is not necessary in relation to this claim.

In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Veteran's claim for service connection for bilateral shin splints must be denied.  

Bilateral Hallux Valgus with hammertoes

The Veteran predominantly alleges that his bilateral hallux valgus with hammertoes was either caused or aggravated by his service-connected pes planus with plantar fasciitis.   He also essentially alleges that his right hallux valgus is related to right foot pain he experienced in service.  The service treatment records show that in March 1980, the Veteran was noted to have been experiencing foot pain for the past 3 days.  Physical examination showed tenderness at the base of the 2nd digit of the foot.  The diagnostic assessment was foot pain probably secondary to PT.  As a result, he was given cushion insoles.  Subsequent records do not show that the Veteran suffered from any chronic forefoot problem during service.

 In an April 2014 medical opinion, a VA physician found that it was less likely than not that the Veteran's current right hallux valgus with hammertoes was directly related to service.  The physician noted that the Veteran had a mild injury to the foot in service with no residuals.  The examiner also found that the Veteran's bilateral hallux valgus with hammertoes was less likely than not caused or aggravated by his plantar fasciitis and pes planus.  The examiner noted that hallux valgus involves a bending of the first metatarsophalangeal joint in a valgus direction from calcium growth at the joint and that plantar fasciitis and pes planus would not cause or accelerate this process.   There is no medical opinion of record to the contrary.  Also, as the Veteran is not shown to have any specific expertise concerning such medical etiology and he has not alleged any continuity of hallux valgus or hammertoe related symptomatology since service, he is not considered competent to render an opinion.  Additionally, the evidence does not actually show a diagnosis of left hammertoes, so service connection for this disability could also be denied based on a lack of current disability.  Brammer, 3 Vet. App. 223 (1992).

In sum, because hallux valgus with hammertoes was not shown during service or for many years thereafter, is not shown to be related to service, including the transitory right foot problem therein, and is not shown to be caused or aggravated by the service-connected foot disability, service connection for this disability has not been established on a presumptive or direct basis.  The preponderance of the evidence is against this claim and it must be denied. 

Right Plantar Spur

The Board notes that the RO denied service connection for right plantar spur because it found that this alleged disability had not been established.  However, while some of the medical evidence of record indicates the presence of such a spur only on the left, a September 2011 VA X-ray did show small plantar spurs bilaterally.  This finding is sufficient for establishing this current disability.  Also, the RO has already recognized the Veteran's left plantar spur as a disability associated with his service connected left plantar fasciitis and pes planus.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board will award service connection for the diagnosed current right plantar spur as secondary to his service-connected right plantar fasciitis and pes planus.      


Psychiatric Disorder

The Veteran alleges that his current psychiatric disorder, diagnosed as depression has either been caused or aggravated by his service-connected physical disabilities.  At a March 2014 VA examination, the examiner diagnosed the Veteran with depression and commented that the Veteran's depression was not solely related to his service connected issues and that the depression was at least as likely as not aggravated by these conditions.  In a subsequent April 2014 VA opinion, a VA psychologist found that the Veteran's depression was less likely than not aggravated by his physical conditions, reasoning that the medical records clearly showed other causes for the level of psychiatric symptomatology the Veteran experienced.  Then, in a May 2014 opinion, another VA psychologist similarly found that it was less likely than not that  the Veteran's current psychiatric disorder was permanently aggravated beyond normal progression by a service-connected disability, employing reasoning similar to the April 2014 VA psychologist.  However, the May 2014 psychologist also found it most likely that there were multiple psychosocial factors, including the service-connected disabilities, that had all contributed to the Veteran's depression but that it was less likely than not that the service connected conditions were the sole or primary cause of his mental health condition.  The Board notes that in order to award secondary service connection, it is only necessary for a service connected disability to be a contributory cause of the disability for which secondary service connection is sought.  Accordingly, based on the opinions of the March 2014 VA examiner and the May 2014 VA psychologist, service connection for an acquired psychiatric disorder is granted.  
  



ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a respiratory disorder, to include sinusitis, pharyngitis and larynx condition, is denied. 

Service connection for bilateral knee disability is denied.   

Service connection for bilateral hand arthritis is denied.  

Service connection for bilateral shin splints is denied.  

Service connection for bilateral hallux valgus with hammertoes is denied.  

Service connection for a right plantar spur is granted. 

Service connection for acquired psychiatric disorder to include depression as secondary to service connected disabilities is granted.  


REMAND

In the March 2014 remand, the Board instructed the AOJ to arrange for a new VA examination to determine the nature and etiology of any eye disorder to be present.  In response, the Veteran was afforded a VA eye examination in March 2014.  The examiner listed diagnoses of blepharitis, chalazion and conjunctivitis.  The examiner then commented that the Veteran's current active diagnoses of blepharitis, pingueculae and epiphora were less likely than not the result of in-service conjunctivitis.  The examiner noted that blepharitis and pingueculae are not caused by any type of conjunctivitis.  Rather, blepharitis was caused by an accumulation of normal skin flora on the eyelashes and pingueculae was usually related to ultraviolet light exposure and arid conditions.  Additionally, the Veteran's epiphora was multifactorial.

The examiner appropriately opined on whether or not the Veteran's current eye disabilities were related to in-service conjunctivitis.  However, the examiner did not more generally indicate the likelihood that the current blepharitis, pingueculae and epiphora were related to service, including the eye pathology other than conjunctivitis experienced therein.  Accordingly, a supplemental opinion from the March 2014 VA examiner is necessary prior to final adjudication of this claim.  

Regarding the claim for dental disability, the March 2014 remand found that in light of the Veteran's contentions, the notations in his service dental records and the subsequent dental treatment, an additional dental examination was warranted to determine the nature and etiology of any dental disorder to tooth number 14.  The Veteran was afforded with a new dental examination in March 2014.  At the examination, the examiner opined that tooth 14 was in need of care due to prior failed endodontic therapy.  However, the examiner also noted that he did not review the service treatment records and was unable to ascertain the date of treatment for the endodontic therapy.  Given that the service treatment records were not reviewed, the Board finds the March 2014 VA dental examiner's opinion inadequate.  Accordingly, the Veteran should be scheduled for a new VA examination to determine the likelihood that any current tooth pathology is related to service and whether there is any indication of dental trauma, including to tooth 14, during service.  

Regarding the claim for allergic rhinitis, the Veteran's service treatment records show a number of medical visits for throat and other respiratory symptoms.  Also, post-service treatment records show that the Veteran has suffered from allergic rhinitis over the years and has experienced ear, nose and throat symptomatology related to this.  Additionally, in a September 2008 letter, a private physician noted that the Veteran had perennial allergic rhinitis due to house dust mite exposure.  The physician reviewed the Veteran's service treatment records and appeared to indicate that some of the medical visits during service, including for respiratory symptomatology and conjunctivitis, could have been allergy related.  He also commented that the Veteran had had numerous post-service medical contacts for respiratory symptomatology, including for pharyngitis, sinusitis and Eustachian tube dysfunction.  Additionally, the physician indicated that the Veteran's allergic rhinitis was likely a longstanding allergic process that dated back many decades.  This finding at least suggests that the Veteran's allergic rhinitis may be related to military service.  Accordingly, the Board finds that a VA medical examination to assess the likelihood of such a relationship is necessary prior to final adjudication of this claim.  38 C.F.R. § 3.159(c)(4).  The Board notes that although allergic rhinitis also constitutes a respiratory disability, it was not specifically addressed by the Board's previous January 2014 denial of service connection for respiratory disability.  Accordingly, it is not subject to the requirement of submission of new and material evidence subsequent to that decision.  

Prior to arranging for the examinations, the AOJ should ask the Veteran to identify all recent sources of treatment or evaluation he has received for eye disability, dental disability and allergic rhinitis since service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all recent sources of treatment or evaluation he has received for eye disability, dental disability and allergic rhinitis since service and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Arrange for the medical professional who performed the March 2014 VA examination to provide a supplemental medical opinion.  Prior to rendering the opinion, the physician should review the claims file, including the service treatment records contained in the appropriately marked envelope within the claims file (or labeled in the virtual file) pertinent post-service eye treatment records and VA examinations, and any other evidence deemed pertinent.   

The medical professional should then specifically provide an opinion as to whether any current eye disability, to include blepharitis, pingueculae and epiphora is at least as likely as not (i.e. a 50% chance or greater) related to service, including any eye pathology noted therein.   

The professional should explain the rationale for the supplemental opinion provided.  

If, for whatever reason, the March 2014 VA examiner is no longer available or able to provide additional comment (supplemental opinion), then obtain additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  If the new examiner believes another examination is necessary, schedule another examination.

3.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current dental disability.  The veteran's claims folder, including the service dental records, contained in the appropriately marked envelope or labeled in the virtual file, the post-service dental records and VA examinations, and any other information deemed pertinent, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The examiner should then provide an opinion as to whether it is at least as likely as not that any current dental disability, to include tooth 14 pathology, is related to the Veteran's military service.  

The examiner should also provide an opinion, based on his or her review of the service treatment records and the Veteran's reported history, whether the Veteran experienced any dental trauma during service, including to tooth 14.  

The examiner should explain the rationale for the opinions given.

4.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's allergic rhinitis.  The veteran's claims folder, including the service treatment records, contained in the appropriately marked envelope or labeled in the virtual file, the post-service respiratory treatment records (including the September 2008 private medical opinion) and VA respiratory examinations, and any other information deemed pertinent, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The examiner should then provide an opinion as to whether it is at least as likely as not that any current allergic rhinitis is related to the Veteran's military service. 

The examiner should explain the rationale for the opinions given.

5.  Review the medical opinions to ensure they are in complete compliance with the Remand instructions.  If not, take appropriate corrective action.

6.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


